Case 2:20-cv-07640-MCS-MAA Document 16 Filed 12/16/20 Page 1 of 16 Page ID #:181




    1
    2
    3
    4
    5
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10
   11 DANIEL RAY SMITH, an individual,              Case No. 2:20-cv-07640-MCS-MAA
                                                    [Hon. Mark C. Scarsi; Mag. Judge
   12               Plaintiff,                      Maria A. Audero]
   13         v.                                    [PROPOSED] ORDER RE:
                                                    STIPULATED PROTECTIVE
   14 CITY OF REDONDO BEACH, a                      ORDER
      public entity, and DOES 1 to 50,
   15 inclusive,
                                                    Discovery Matter
   16               Defendants.
                                                    Action Filed: 03/24/20
   17                                               Trial Date:   03/22/22
   18
   19
   20 1.      PURPOSES AND LIMITATIONS
   21         Discovery in this action is likely to involve production of confidential,
   22 proprietary, or private information for which special protection from public
   23 disclosure and from use for any purpose other than prosecuting this litigation may
   24 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   25 enter the following Stipulated Protective Order. The parties acknowledge that this
   26 Stipulated Protective Order does not confer blanket protections on all disclosures or
   27 responses to discovery and that the protection it affords from public disclosure and
   28 use extends only to the limited information or items that are entitled to confidential

                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07640-MCS-MAA Document 16 Filed 12/16/20 Page 2 of 16 Page ID #:182




    1 treatment under the applicable legal principles. The parties further acknowledge, as
    2 set forth in Section 13.3 below, that this Stipulated Protective Order does not entitle
    3 them to file confidential information under seal; Local Rule 79-5 sets forth the
    4 procedures that must be followed and the standards that will be applied when a party
    5 seeks permission from the Court to file material under seal. Discovery in this action
    6 is likely to involve production of confidential, proprietary, or private information for
    7 which special protection from public disclosure and from use for any purpose other
    8 than prosecuting this litigation may be warranted.
    9
   10 2.      GOOD CAUSE STATEMENT
   11         This action is likely to involve law enforcement reports, medical records, law
   12 enforcement personnel files and third party information and/or proprietary
   13 information for which special protection from public disclosure and from use for
   14 any purpose other than prosecution of this action is warranted. Such confidential
   15 and proprietary materials and information consist of, among other things, law
   16 enforcement reports, law enforcement personnel records, confidential medical
   17 information, and/or information implicating privacy rights of third parties,
   18 information otherwise generally unavailable to the public, or which may be
   19 privileged or otherwise protected from disclosure under state or federal statutes,
   20 court rules, case decisions, or common law. Accordingly, to expedite the flow of
   21 information, to facilitate the prompt resolution of disputes over confidentiality of
   22 discovery materials, to adequately protect information the parties are entitled to keep
   23 confidential, to ensure that the parties are permitted reasonable necessary uses of
   24 such material in preparation for and in the conduct of trial, to address their handling
   25 at the end of the litigation, and to serve the ends of justice, a protective order for
   26 such information is justified in this matter. It is the intent of the parties that
   27 information will not be designated as confidential for tactical reasons and that
   28 nothing be so designated without a good faith belief that it has been maintained in a

                                                    2
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07640-MCS-MAA Document 16 Filed 12/16/20 Page 3 of 16 Page ID #:183




    1 confidential, non-public manner, and there is good cause why it should not be part
    2 of the public record of this case.
    3
    4 3.     DEFINITIONS
    5        3.1.   Action: Daniel Ray Smith v. City of Redondo Beach, et al., 2:20-cv-
    6               07640-MCS-MAA
    7        3.2.   Challenging Party: A Party or Nonparty that challenges the designation
    8               of information or items under this Stipulated Protective Order.
    9        3.3.   “CONFIDENTIAL” Information or Items: Information (regardless of
   10               how it is generated, stored or maintained) or tangible things that qualify
   11               for protection under Federal Rule of Civil Procedure 26(c), and as
   12               specified above in the Good Cause Statement.
   13        3.4.   Counsel: Outside Counsel of Record and In-House Counsel (as well as
   14               their support staff).
   15        3.5.   Designating Party: A Party or Nonparty that designates information or
   16               items that it produces in disclosures or in responses to discovery as
   17               “CONFIDENTIAL.”
   18        3.6.   Disclosure or Discovery Material: All items or information, regardless
   19               of the medium or manner in which it is generated, stored, or maintained
   20               (including, among other things, testimony, transcripts, and tangible
   21               things), that is produced or generated in disclosures or responses to
   22               discovery in this matter.
   23        3.7.   Expert: A person with specialized knowledge or experience in a matter
   24               pertinent to the litigation who has been retained by a Party or its
   25               counsel to serve as an expert witness or as a consultant in this Action.
   26        3.8.   In-House Counsel: Attorneys who are employees of a party to this
   27               Action. In-House Counsel does not include Outside Counsel of Record
   28               or any other outside counsel.

                                                    3
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07640-MCS-MAA Document 16 Filed 12/16/20 Page 4 of 16 Page ID #:184




    1        3.9.   Nonparty: Any natural person, partnership, corporation, association, or
    2               other legal entity not named as a Party to this action.
    3        3.10. Outside Counsel of Record: Attorneys who are not employees of a
    4               party to this Action but are retained to represent or advise a party to this
    5               Action and have appeared in this Action on behalf of that party or are
    6               affiliated with a law firm which has appeared on behalf of that party,
    7               and includes support staff.
    8        3.11. Party: Any party to this Action, including all of its officers, directors,
    9               employees, consultants, retained experts, In-House Counsel, and
   10               Outside Counsel of Record (and their support staffs).
   11        3.12. Producing Party: A Party or Nonparty that produces Disclosure or
   12               Discovery Material in this Action.
   13        3.13. Professional Vendors: Persons or entities that provide litigation
   14               support services (e.g., photocopying, videotaping, translating, preparing
   15               exhibits or demonstrations, and organizing, storing, or retrieving data in
   16               any form or medium) and their employees and subcontractors.
   17        3.14. Protected Material: Any Disclosure or Discovery Material that is
   18               designated as “CONFIDENTIAL.”
   19        3.15. Receiving Party: A Party that receives Disclosure or Discovery
   20               Material from a Producing Party.
   21
   22 4.     SCOPE
   23        The protections conferred by this Stipulated Protective Order cover not only
   24 Protected Material, but also (1) any information copied or extracted from Protected
   25 Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
   26 and (3) any testimony, conversations, or presentations by Parties or their Counsel
   27 that might reveal Protected Material.
   28        Any use of Protected Material at trial shall be governed by the orders of the

                                                  4
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07640-MCS-MAA Document 16 Filed 12/16/20 Page 5 of 16 Page ID #:185




    1 trial judge. This Stipulated Protective Order does not govern the use of Protected
    2 Material at trial.
    3
    4 5.     DURATION
    5        Even after final disposition of this litigation, the confidentiality obligations
    6 imposed by this Stipulated Protective Order shall remain in effect until a
    7 Designating Party agrees otherwise in writing or a court order otherwise directs.
    8 Final disposition shall be deemed to be the later of (1) dismissal of all claims and
    9 defenses in this Action, with or without prejudice; and (2) final judgment herein
   10 after the completion and exhaustion of all appeals, rehearings, remands, trials, or
   11 reviews of this Action, including the time limits for filing any motions or
   12 applications for extension of time pursuant to applicable law.
   13
   14 6.     DESIGNATING PROTECTED MATERIAL
   15        6.1.   Exercise of Restraint and Care in Designating Material for Protection.
   16                      Each Party or Nonparty that designates information or items for
   17               protection under this Stipulated Protective Order must take care to limit
   18               any such designation to specific material that qualifies under the
   19               appropriate standards. The Designating Party must designate for
   20               protection only those parts of material, documents, items, or oral or
   21               written communications that qualify so that other portions of the
   22               material, documents, items, or communications for which protection is
   23               not warranted are not swept unjustifiably within the ambit of this
   24               Stipulated Protective Order.
   25                      Mass, indiscriminate, or routinized designations are prohibited.
   26               Designations that are shown to be clearly unjustified or that have been
   27               made for an improper purpose (e.g., to unnecessarily encumber the case
   28               development process or to impose unnecessary expenses and burdens

                                                   5
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07640-MCS-MAA Document 16 Filed 12/16/20 Page 6 of 16 Page ID #:186




    1              on other parties) may expose the Designating Party to sanctions.
    2       6.2.   Manner and Timing of Designations.
    3                    Except as otherwise provided in this Stipulated Protective Order
    4              (see, e.g., Section 6.2(a)), or as otherwise stipulated or ordered,
    5              Disclosure or Discovery Material that qualifies for protection under this
    6              Stipulated Protective Order must be clearly so designated before the
    7              material is disclosed or produced.
    8
    9                    Designation in conformity with this Stipulated Protective Order
   10              requires the following:
   11              (a)   For information in documentary form (e.g., paper or electronic
   12                    documents, but excluding transcripts of depositions or other
   13                    pretrial or trial proceedings), that the Producing Party affix at a
   14                    minimum, the legend “CONFIDENTIAL” to each page that
   15                    contains protected material. If only a portion or portions of the
   16                    material on a page qualifies for protection, the Producing Party
   17                    also must clearly identify the protected portion(s) (e.g., by
   18                    making appropriate markings in the margins).
   19                           A Party or Nonparty that makes original documents
   20                    available for inspection need not designate them for protection
   21                    until after the inspecting Party has indicated which documents it
   22                    would like copied and produced. During the inspection and
   23                    before the designation, all of the material made available for
   24                    inspection shall be deemed “CONFIDENTIAL.” After the
   25                    inspecting Party has identified the documents it wants copied and
   26                    produced, the Producing Party must determine which documents,
   27                    or portions thereof, qualify for protection under this Stipulated
   28                    Protective Order. Then, before producing the specified

                                                 6
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07640-MCS-MAA Document 16 Filed 12/16/20 Page 7 of 16 Page ID #:187




    1                    documents, the Producing Party must affix the legend
    2                    “CONFIDENTIAL” to each page that contains Protected
    3                    Material. If only a portion or portions of the material on a page
    4                    qualifies for protection, the Producing Party also must clearly
    5                    identify the protected portion(s) (e.g., by making appropriate
    6                    markings in the margins).
    7              (b)   For testimony given in depositions, that the Designating Party
    8                    identify the Disclosure or Discovery Material on the record,
    9                    before the close of the deposition, all protected testimony.
   10              (c)   For information produced in nondocumentary form, and for any
   11                    other tangible items, that the Producing Party affix in a
   12                    prominent place on the exterior of the container or containers in
   13                    which the information is stored the legend “CONFIDENTIAL.”
   14                    If only a portion or portions of the information warrants
   15                    protection, the Producing Party, to the extent practicable, shall
   16                    identify the protected portion(s).
   17       6.3.   Inadvertent Failure to Designate.
   18                    If timely corrected, an inadvertent failure to designate qualified
   19              information or items does not, standing alone, waive the Designating
   20              Party’s right to secure protection under this Stipulated Protective Order
   21              for such material. Upon timely correction of a designation, the
   22              Receiving Party must make reasonable efforts to assure that the
   23              material is treated in accordance with the provisions of this Stipulated
   24              Protective Order.
   25
   26 7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   27       7.1.   Timing of Challenges.
   28                    Any Party or Nonparty may challenge a designation of

                                                7
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07640-MCS-MAA Document 16 Filed 12/16/20 Page 8 of 16 Page ID #:188




    1              confidentiality at any time that is consistent with the Court’s
    2              Scheduling Order.
    3       7.2.   Meet and Confer.
    4                    The Challenging Party shall initiate the dispute resolution
    5              process, which shall comply with Local Rule 37.1 et seq., and with
    6              Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
    7              Conference for Discovery Disputes”).1
    8       7.3.   Burden of Persuasion.
    9                    The burden of persuasion in any such challenge proceeding shall
   10              be on the Designating Party. Frivolous challenges, and those made for
   11              an improper purpose (e.g., to harass or impose unnecessary expenses
   12              and burdens on other parties) may expose the Challenging Party to
   13              sanctions. Unless the Designating Party has waived or withdrawn the
   14              confidentiality designation, all parties shall continue to afford the
   15              material in question the level of protection to which it is entitled under
   16              the Producing Party’s designation until the Court rules on the
   17              challenge.
   18
   19 8.    ACCESS TO AND USE OF PROTECTED MATERIALS
   20       8.1.   Basic Principles.
   21                    A Receiving Party may use Protected Material that is disclosed
   22              or produced by another Party or by a Nonparty in connection with this
   23              Action only for prosecuting, defending, or attempting to settle this
   24              Action. Such Protected Material may be disclosed only to the
   25              categories of persons and under the conditions described in this
   26
   27
        1
       Judge Audero’s Procedures are available at
   28 https://www.cacd.uscourts.gov/honorable-maria-audero.

                                                 8
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07640-MCS-MAA Document 16 Filed 12/16/20 Page 9 of 16 Page ID #:189




    1              Stipulated Protective Order. When the Action reaches a final
    2              disposition, a Receiving Party must comply with the provisions of
    3              Section 14 below.
    4                    Protected Material must be stored and maintained by a Receiving
    5              Party at a location and in a secure manner that ensures that access is
    6              limited to the persons authorized under this Stipulated Protective Order.
    7       8.2.   Disclosure of “CONFIDENTIAL” Information or Items.
    8                    Unless otherwise ordered by the Court or permitted in writing by
    9              the Designating Party, a Receiving Party may disclose any information
   10              or item designated “CONFIDENTIAL” only to:
   11              (a)   The Receiving Party’s Outside Counsel of Record, as well as
   12                    employees of said Outside Counsel of Record to whom it is
   13                    reasonably necessary to disclose the information for this Action;
   14              (b)   The officers, directors, and employees (including In-House
   15                    Counsel) of the Receiving Party to whom disclosure is
   16                    reasonably necessary for this Action;
   17              (c)   Experts of the Receiving Party to whom disclosure is reasonably
   18                    necessary for this Action and who have signed the
   19                    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   20              (d)   The Court and its personnel;
   21              (e)   Court reporters and their staff;
   22              (f)   Professional jury or trial consultants, mock jurors, and
   23                    Professional Vendors to whom disclosure is reasonably
   24                    necessary or this Action and who have signed the
   25                    “Acknowledgment and Agreement to be Bound” (Exhibit A);
   26              (g)   The author or recipient of a document containing the information
   27                    or a custodian or other person who otherwise possessed or knew
   28                    the information;

                                                9
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07640-MCS-MAA Document 16 Filed 12/16/20 Page 10 of 16 Page ID #:190




    1               (h)   During their depositions, witnesses, and attorneys for witnesses,
    2                     in the Action to whom disclosure is reasonably necessary
    3                     provided: (i) the deposing party requests that the witness sign the
    4                     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    5                     and (ii) the witness will not be permitted to keep any confidential
    6                     information unless they sign the “Acknowledgment and
    7                     Agreement to Be Bound,” unless otherwise agreed by the
    8                     Designating Party or ordered by the Court. Pages of transcribed
    9                     deposition testimony or exhibits to depositions that reveal
   10                     Protected Material may be separately bound by the court reporter
   11                     and may not be disclosed to anyone except as permitted under
   12                     this Stipulated Protective Order; and
   13               (i)   Any mediator or settlement officer, and their supporting
   14                     personnel, mutually agreed upon by any of the parties engaged in
   15                     settlement discussions.
   16
   17 9.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
   18        PRODUCED IN OTHER LITIGATION
   19        If a Party is served with a subpoena or a court order issued in other litigation
   20 that compels disclosure of any information or items designated in this Action as
   21 “CONFIDENTIAL,” that Party must:
   22        (a)    Promptly notify in writing the Designating Party. Such notification
   23               shall include a copy of the subpoena or court order;
   24        (b)    Promptly notify in writing the party who caused the subpoena or order
   25               to issue in the other litigation that some or all of the material covered
   26               by the subpoena or order is subject to this Stipulated Protective Order.
   27               Such notification shall include a copy of this Stipulated Protective
   28               Order; and

                                                 10
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07640-MCS-MAA Document 16 Filed 12/16/20 Page 11 of 16 Page ID #:191




    1        (c)    Cooperate with respect to all reasonable procedures sought to be
    2               pursued by the Designating Party whose Protected Material may be
    3               affected.
    4        If the Designating Party timely seeks a protective order, the Party served with
    5 the subpoena or court order shall not produce any information designated in this
    6 action as “CONFIDENTIAL” before a determination by the Court from which the
    7 subpoena or order issued, unless the Party has obtained the Designating Party’s
    8 permission. The Designating Party shall bear the burden and expense of seeking
    9 protection in that court of its confidential material and nothing in these provisions
   10 should be construed as authorizing or encouraging a Receiving Party in this Action
   11 to disobey a lawful directive from another court.
   12
   13 10.    A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
   14        PRODUCED IN THIS LITIGATION
   15        10.1. Application.
   16                      The terms of this Stipulated Protective Order are applicable to
   17               information produced by a Nonparty in this Action and designated as
   18               “CONFIDENTIAL.” Such information produced by Nonparties in
   19               connection with this litigation is protected by the remedies and relief
   20               provided by this Stipulated Protective Order. Nothing in these
   21               provisions should be construed as prohibiting a Nonparty from seeking
   22               additional protections.
   23        10.2. Notification.
   24                      In the event that a Party is required, by a valid discovery request,
   25               to produce a Nonparty’s confidential information in its possession, and
   26               the Party is subject to an agreement with the Nonparty not to produce
   27               the Nonparty’s confidential information, then the Party shall:
   28               (a)    Promptly notify in writing the Requesting Party and the

                                                 11
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07640-MCS-MAA Document 16 Filed 12/16/20 Page 12 of 16 Page ID #:192




    1                      Nonparty that some or all of the information requested is subject
    2                      to a confidentiality agreement with a Nonparty;
    3               (b)    Promptly provide the Nonparty with a copy of the Stipulated
    4                      Protective Order in this Action, the relevant discovery request(s),
    5                      and a reasonably specific description of the information
    6                      requested; and
    7               (c)    Make the information requested available for inspection by the
    8                      Nonparty, if requested.
    9         10.3. Conditions of Production.
   10                      If the Nonparty fails to seek a protective order from this Court
   11               within fourteen (14) days after receiving the notice and accompanying
   12               information, the Receiving Party may produce the Nonparty’s
   13               confidential information responsive to the discovery request. If the
   14               Nonparty timely seeks a protective order, the Receiving Party shall not
   15               produce any information in its possession or control that is subject to
   16               the confidentiality agreement with the Nonparty before a determination
   17               by the Court. Absent a court order to the contrary, the Nonparty shall
   18               bear the burden and expense of seeking protection in this Court of its
   19               Protected Material.
   20
   21 11.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   22         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   23 Protected Material to any person or in any circumstance not authorized under this
   24 Stipulated Protective Order, the Receiving Party immediately must (1) notify in
   25 writing the Designating Party of the unauthorized disclosures, (2) use its best efforts
   26 to retrieve all unauthorized copies of the Protected Material, (3) inform the person or
   27 persons to whom unauthorized disclosures were made of all the terms of this
   28 Stipulated Protective Order, and (4) request such person or persons to execute the

                                                 12
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07640-MCS-MAA Document 16 Filed 12/16/20 Page 13 of 16 Page ID #:193




    1 “Acknowledgment and Agreement to be Bound” (Exhibit A).
    2
    3 12.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    4         PROTECTED MATERIAL
    5         When a Producing Party gives notice to Receiving Parties that certain
    6 inadvertently produced material is subject to a claim of privilege or other protection,
    7 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
    8 Procedure 26(b)(5)(B). This provision is not intended to modify whatever
    9 procedure may be established in an e-discovery order that provides for production
   10 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
   11 (e), insofar as the parties reach an agreement on the effect of disclosure of a
   12 communication or information covered by the attorney-client privilege or work
   13 product protection, the parties may incorporate their agreement in the Stipulated
   14 Protective Order submitted to the Court.
   15
   16 13.     MISCELLANEOUS
   17         13.1. Right to Further Relief.
   18                      Nothing in this Stipulated Protective Order abridges the right of
   19               any person to seek its modification by the Court in the future.
   20         13.2. Right to Assert Other Objections.
   21                      By stipulating to the entry of this Stipulated Protective Order, no
   22               Party waives any right it otherwise would have to object to disclosing
   23               or producing any information or item on any ground not addressed in
   24               this Stipulated Protective Order. Similarly, no Party waives any right
   25               to object on any ground to use in evidence of any of the material
   26               covered by this Stipulated Protective Order.
   27         13.3. Filing Protected Material.
   28                      A Party that seeks to file under seal any Protected Material must

                                                 13
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07640-MCS-MAA Document 16 Filed 12/16/20 Page 14 of 16 Page ID #:194




    1               comply with Local Rule 79-5. Protected Material may only be filed
    2               under seal pursuant to a court order authorizing the sealing of the
    3               specific Protected Material at issue. If a Party's request to file
    4               Protected Material under seal is denied by the Court, then the
    5               Receiving Party may file the information in the public record unless
    6               otherwise instructed by the Court.
    7
    8 14.     FINAL DISPOSITION
    9         After the final disposition of this Action, within sixty (60) days of a written
   10 request by the Designating Party, each Receiving Party must return all Protected
   11 Material to the Producing Party or destroy such material. As used in this
   12 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   13 summaries, and any other format reproducing or capturing any of the Protected
   14 Material. Whether the Protected Material is returned or destroyed, the Receiving
   15 Party must submit a written certification to the Producing Party (and, if not the same
   16 person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
   17 (by category, where appropriate) all the Protected Material that was returned or
   18 destroyed and (2) affirms that the Receiving Party has not retained any copies,
   19 abstracts, compilations, summaries or any other format reproducing or capturing any
   20 of the Protected Material. Notwithstanding this provision, Counsel is entitled to
   21 retain an archival copy of all pleadings; motion papers; trial, deposition, and hearing
   22 transcripts; legal memoranda; correspondence; deposition and trial exhibits; expert
   23 reports; attorney work product; and consultant and expert work product, even if such
   24 materials contain Protected Material. Any such archival copies that contain or
   25 constitute Protected Material remain subject to this Stipulated Protective Order as
   26 set forth in Section 5.
   27 ///
   28 ///

                                                  14
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07640-MCS-MAA Document 16 Filed 12/16/20 Page 15 of 16 Page ID #:195




    1 15.    VIOLATION
    2        Any violation of this Stipulated Order may be punished by any and all
    3 appropriate measures including, without limitation, contempt proceedings and/or
    4 monetary sanctions.
    5
    6 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    7
        DATED: December 16, 2020          THETA LAW FIRM, LLP
    8
    9
   10                                     By:         /s/ Michael Ayzen
   11                                           Michael Ayzen, Esq.
                                                Attorneys for Plaintiff, DANIEL RAY
   12                                           SMITH
   13
   14 DATED: December 16, 2020            MANNING & KASS
                                          ELLROD, RAMIREZ, TRESTER LLP
   15
   16
   17                                     By:         /s/ Michael Watts
   18                                           Mildred K. O'Linn, Esq.
   19                                           Michael Watts, Esq.
                                                Attorneys for Defendant, CITY OF
   20                                           REDONDO BEACH
   21
   22 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                         RED
                                           D.

   23
        Dated: 12/16/20
   24                                                Maria A. Audero
                                                               Audero
                                                            Staatess M
                                                     United States     agistrate JJudge
                                                                     Magistrate    udge
   25
   26
   27
   28

                                                15
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07640-MCS-MAA Document 16 Filed 12/16/20 Page 16 of 16 Page ID #:196




    1                                         EXHIBIT A
    2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3         I,                                  [full name], of
    4                         [address], declare under penalty of perjury that I have read in its
    5 entirety and understand the Stipulated Protective Order that was issued by the
    6 United States District Court for the Central District of California on
    7 [date] in the case of
    8 [case name and number]. I agree to comply with and to be bound by all the terms of
    9 this Stipulated Protective Order, and I understand and acknowledge that failure to so
   10 comply could expose me to sanctions and punishment in the nature of contempt. I
   11 solemnly promise that I will not disclose in any manner any information or item that
   12 is subject to this Stipulated Protective Order to any person or entity except in strict
   13 compliance with the provisions of this Stipulated Protective Order.
   14         I further agree to submit to the jurisdiction of the United States District Court
   15 for the Central District of California for the purpose of enforcing the terms of this
   16 Stipulated Protective Order, even if such enforcement proceedings occur after
   17 termination of this action. I hereby appoint                                 [full name]
   18 of                                                       [address and telephone number]
   19 as my California agent for service of process in connection with this action or any
   20 proceedings related to enforcement of this Stipulated Protective Order.
   21
   22 Signature:
   23 Printed Name:
   24 Date:
   25 City and State Where Sworn and Signed:
   26
   27
   28

                                                    16
                                     STIPULATED PROTECTIVE ORDER
